         Case 1:09-cr-00902-SHS Document 171 Filed 03/22/21 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York

                                                    The Silvio J. Mollo Building
                                                    One Saint Andrew’s Plaza
                                                    New York, New York 10007


                                                    March 22, 2021

BY ECF

Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, NY 10007

      Re:      United States v. Hassan Nemazee,
               09 Cr. 902 (SHS)

Dear Judge Stein:

         The Government writes to respectfully request a modest adjournment of the hearing in the
above-referenced matter, currently scheduled for March 23, 2021 at 3:00 p.m. pursuant to the
Court’s March 15 and 19, 2021 orders. (D.E. 168, 170). The Government requests that the
proceeding be adjourned by approximately one week. The undersigned Assistant United States
Attorney has been on trial before the Honorable P. Kevin Castel since March 8, 2021, and the trial
has not yet concluded. The requested adjournment will permit trial to conclude and for
Government to prepare appropriately for the proceeding. Counsel for Mr. Nemazee does not object
to this request.


                                             Very truly yours,

                                             AUDREY STRAUSS
                                             Acting United States Attorney


                                          by: _____________________________
                                              Michael D. Lockard
                                              Assistant United States Attorney
                                              (212) 637-2193

cc:         Counsel of record (by ECF)
